Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
The request filed on 7/28/21 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows. Any newly-submitted claims have been added. An action on the RCE follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, line 8, it is unclear if the “an adjacently positioned cell” is one of the plurality of corner cells previously set forth, or if it is another cell different from the corner cell. Similarly indefinite language is present in line 9 with the reference to “each cell”. With the different cells (center and corner) being claimed, applicant should 
Regarding claim 22, the applicant recites “a plurality of body cells”, “a plurality of edge cells”, “adjacent edge cells”, it is unclear to the examiner if the “edge cells” and “the corner cells” are the same or separate elements.  Appropriate clarification is required.
Claims 23 and 24 recites the limitation "the platform cells" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Is the applicant claiming a new “cell” or is the applicant referring to the center, body, edge and corner cells previously claimed.  Appropriate clarification is required.
The term "irregular" in claim 24 is a relative term which renders the claim indefinite.  The term "irregular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What does the applicant mean by “irregular polygon”?  Where is this limitation disclosed in the drawings/specification? Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13, 14, 16, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bozikis (20160053507) in view of Bostleman et al. (20020041794).  
Bozikis discloses a center cell 27, of the platform having a polygon shape, as best seen in Figure 7; 
a plurality of corner cells 22, 23, having a polygon shape; and 
wherein each edge of the center cell attaches with a corresponding edge of an adjacently positioned cell forming a platform perimeter, as best seen in Figure 7; 
but fails to disclose anchor bars.  
Bostleman et al. teaches the utility of a plurality of anchor bars 22, 24, 
wherein each anchor bar is attached to a platform 20, at a point facing away from the platform, as best seen in Figure 3,
wherein a truss hub extension, 
    PNG
    media_image1.png
    506
    779
    media_image1.png
    Greyscale
 
wherein each anchor bar is configured for attachment with a vertical support structure 16.  
The use of anchor bars is used in the art to allow for a platform to be easily attached and suspended to a support column.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the corner cells of Bozikis with anchor bars as taught by Bostleman et al. so as to allow for a platform to be easily attached and suspended to a support column.  
Regarding claim 14 Bostleman et al. discloses wherein the truss hub extension is suspended from the center cell by attaching a plurality of support legs 28, between the truss hub extension and the center cell.  
Regarding claim 16 Bostleman et al. discloses wherein the truss hub extension includes a flange 28, protruding from the hub providing a cable attachment site for the truss cables, as best seen in Figure 3.  

Regarding claim 21 Bozikis discloses a center cell 27, of the platform having a polygon shape and vertical sides; a plurality of corner cells 22, 23, having a polygon shape and vertical sides; and 
wherein each vertical side of the center cell attaches with a corresponding vertical side of an adjacently positioned cell to form a platform perimeter; 

Bostleman teaches the utility of a plurality of anchor bars 22, 24; wherein each anchor bar is attached to a platform at a point facing away from the platform; wherein each anchor bar end has at least one cable attachment means, as best seen in Figure 3 to enable adjustable attachment to a vertical support structure 16. The use of anchor bars is used in the art to allow for a platform to be easily attached and suspended to a support column.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the corner cells of Bozikis with anchor bars as taught by Bostleman et al. so as to allow for a platform to be easily attached and suspended to a support column.  
Regarding claim 22 Bozikis discloses a plurality of body cells having a first polygon a shape and vertical sides and a plurality of edge cells having a second polygon shape and vertical sides; wherein each vertical side of the center cell attaches with the vertical side of an adjacent body cell; wherein each body cell attaches with the vertical side of adjacent body cells; wherein the each edge cell attaches with vertical sides of other adjacent edge cells; wherein corner cells attach with the vertical sides of adjacent edge cells and the vertical sides of adjacent body cells; and wherein the attached corner cells and edge cells form a perimeter of the platform, as best seen in the marked-up figure below.

    PNG
    media_image2.png
    376
    374
    media_image2.png
    Greyscale

Regarding claim 23 Bozikis discloses wherein the platform cells are attached to form a regular polygon shape, as best seen in Figure 7.  
Regarding claim 24 Bozikis discloses wherein the platform cells are attached to form an irregular polygon shape, as best seen in Figure 10.  
Regarding claim 25 Bostleman et al. discloses wherein the anchor bars 22, 24, are attached with vertical support members 16, by support cables 12b, 12c, 12e, 12f.

Allowable Subject Matter
Claims 15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner acknowledges the applicant amendment to the claims correcting the 112 issues presented in the Final Office action of 1/22/21, however the claims as they currently stand are not in condition for allowance. Examiner suggest the applicant call to schedule an interview to advance prosecution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571 272 7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634